OPEN ENERGY CORPORATION
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT


Unless otherwise defined herein, capitalized terms shall have the meaning set
forth in the Open Energy Corporation 2006 Equity Incentive Plan (the "Plan").


1.    NOTICE OF STOCK OPTION GRANT


You have been granted an option to purchase Common Stock, subject to the terms
and conditions of the Plan and this Option Agreement, as follows:
 
Name of Optionee:
 
Total Number of Shares Granted:
 
Type of Option:
o Nonstatutory Stock Option
o Incentive Stock Option
Exercise Price per Share:
$ 
Grant Date:
 
Vesting Commencement Date:
 
Vesting Schedule:
This option may be exercised, in whole or in part, in accordance with the
following schedule:
[___]% of the Shares subject to the option shall vest [__] months after the
Vesting Commencement Date, and [__]% of the Shares subject to the option shall
vest each [year/quarter/month] thereafter, subject to the optionee continuing to
be a Service Provider on such dates.
Termination Period:
This option may be exercised for three months after the optionee's Termination
Date, except that if the Optionee's Termination of Service is for Cause, this
option shall terminate on the Termination Date. Upon the death or Disability of
the optionee, this option may be exercised for 12 months after the optionee's
Termination Date. Special termination periods are set forth in Sections 2.3(B),
2.9, and 2.10 below. In no event may this option be exercised later than the
Term of Award/Expiration Date provided below.
Term of Award/Expiration Date:
 

 

--------------------------------------------------------------------------------


 
2.    AGREEMENT


2.1    Grant of Option. The Administrator hereby grants to the optionee named in
the Notice of Stock Option Grant attached as Part I of this Option Agreement
(the "Optionee") an option (the "Option") to purchase the number of Shares, as
set forth in the Notice of Stock Option Grant, at the exercise price per Share
set forth in the Notice of Stock Option Grant (the "Exercise Price"), subject to
the terms and conditions of this Option Agreement and the Plan. This Option is
intended to be a Nonstatutory Stock Option ("NSO") or an Incentive Stock Option
("ISO"), as provided in the Notice of Stock Option Grant.


2.2    Exercise of Option.


(A)    Vesting/Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in Section 1 and the applicable
provisions of this Option Agreement and the Plan. In no event will this Option
become exercisable for additional Shares after a Termination of Service for any
reason. Notwithstanding the foregoing, this Option becomes exercisable in full
if the Company is subject to a Change in Control before the Optionee's
Termination of Service, and within 12 months after the Change in Control the
Optionee is subject to a Termination of Service resulting from: (i) the
Optionee's involuntary discharge by the Company (or the Affiliate employing him
or her) for reasons other than Cause (defined below), death or Disability; or
(ii) the Optionee's resignation for Good Reason (defined below). This Option may
also become exercisable in accordance with Section 2.11 below.


The term "Cause" shall mean (1) the Optionee's theft, dishonesty, or
falsification of any documents or records of the Company or any Affiliate; (2)
the Optionee's improper use or disclosure of confidential or proprietary
information of the Company or any Affiliate that results or will result in
material harm to the Company or any Affiliate; (3) any action by the Optionee
which has a detrimental effect on the reputation or business of the Company or
any Affiliate; (4) the Optionee's failure or inability to perform any reasonable
assigned duties after written notice from the Company or an Affiliate, and a
reasonable opportunity to cure, such failure or inability; (5) any material
breach by the Optionee of any employment or service agreement between the
Optionee and the Company or an Affiliate, which breach is not cured pursuant to
the terms of such agreement; (6) the Optionee's conviction (including any plea
of guilty or nolo contendere) of any criminal act which impairs the Optionee's
ability to perform his or her duties with the Company or an Affiliate; or (7)
violation of a material Company policy. The term "Good Reason" shall mean, as
determined by the Administrator, (A) a material adverse change in the Optionee's
title, stature, authority, or responsibilities with the Company (or the
Affiliate employing him or her); (B) a material reduction in the Optionee's base
salary or annual bonus opportunity; or (C) receipt of notice that the Optionee's
principal workplace will be relocated by more than 50 miles.


(B)    Method of Exercise. This Option is exercisable by delivering to the
Administrator a fully executed "Exercise Notice" or by any other method approved
by the Administrator. The Exercise Notice shall provide that the Optionee is
electing to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the "Exercised Shares"), and such other
representations and agreements as may be required by the Administrator. Payment
of the full aggregate Exercise Price as to all Exercised Shares must accompany
the Exercise Notice. This Option shall be deemed exercised upon receipt by the
Administrator of such fully executed Exercise Notice accompanied by such
aggregate Exercise Price. The Optionee is responsible for filing any reports of
remittance or other foreign exchange filings required in order to pay the
Exercise Price.


-2-

--------------------------------------------------------------------------------


 
2.3    Limitation on Exercise.


(A)    The grant of this Option and the issuance of Shares upon exercise of this
Option are subject to compliance with all Applicable Laws. This Option may not
be exercised if the issuance of Shares upon exercise would constitute a
violation of any Applicable Laws. In addition, this Option may not be exercised
unless (i) a registration statement under the Securities Act of 1933, as amended
(the "Securities Act") is in effect at the time of exercise of this Option with
respect to the Shares; or (ii) in the opinion of legal counsel to the Company,
the Shares issuable upon exercise of this Option may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The Optionee is cautioned that unless the foregoing
conditions are satisfied, the Optionee may not be able to exercise the Option
when desired even though the Option is vested. As a further condition to the
exercise of this Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. Any Shares that are issued
will be "restricted securities" as that term is defined in Rule 144 under the
Securities Act, and will bear an appropriate restrictive legend, unless they are
registered under the Securities Act. The Company is under no obligation to
register the Shares issuable upon exercise of this Option.


(B)    Special Termination Period. If exercise of the Option on the last day of
the termination period set forth in Section 1 is prevented by operation of
paragraph (A) of this Section 2.3, then this Option shall remain exercisable
until 14 days after the first date that paragraph (A) no longer operates to
prevent exercise of the Option.


2.4    Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following methods; provided, however, the payment shall be in strict
compliance with all procedures established by the Administrator:


(A)    cash;


(B)    check or wire transfer;


(C)    subject to any conditions or limitations established by the
Administrator, other Shares that have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price;


(D)    consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator (Officers and Directors shall
not be permitted to use this procedure if this procedure would violate Section
402 of the Sarbanes-Oxley Act of 2002, as amended);


(E)    subject to any conditions or limitations established by the
Administrator, retention by the Company of so many of the Shares that would
otherwise have been delivered upon exercise of the Option as have a Fair Market
Value on the exercise date equal to the aggregate exercise price of all Shares
as to which the Option is being exercised, provided that the Option is
surrendered and cancelled as to such Shares; or


-3-

--------------------------------------------------------------------------------


 
(F)    any combination of the foregoing methods of payment.


2.5    Leave of Absence. The Optionee shall not incur a Termination of Service
when the Optionee goes on a bona fide leave of absence, if the leave was
approved by the Company (or Affiliate employing him or her) in writing and if
continued crediting of service is required by the terms of the leave or by
applicable law. The Optionee shall incur a Termination of Service when the
approved leave ends, however, unless the Optionee immediately returns to active
work.


For purposes of ISOs, no leave of absence may exceed three months, unless the
right to reemployment upon expiration of such leave is provided by statute or
contract. If the right to reemployment is not so provided by statute or
contract, the Optionee will be deemed to have incurred a Termination of Service
on the first day immediately following such three-month period of leave for ISO
purposes and this Option shall cease to be treated as an ISO and shall terminate
upon the expiration of the three-month period that begins the date the
employment relationship is deemed terminated.


2.6    Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution, and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option Agreement and the Plan shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee. This Option may
not be assigned, pledged, or hypothecated by the Optionee whether by operation
of law or otherwise, and is not subject to execution, attachment, or similar
process. Notwithstanding the foregoing, if this Option is designated as a
Nonstatutory Stock Option, the Administrator may, in its sole discretion, allow
the Optionee to transfer this Option as a gift to one or more family members.
For purposes of this Option Agreement, "family member" means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing the Optionee's household (other than a tenant or employee), a
trust in which one or more of these individuals have more than 50% of the
beneficial interest, a foundation in which the Optionee or one or more of these
persons control the management of assets, and any entity in which the Optionee
or one or more of these persons own more than 50% of the voting interest.
Notwithstanding the foregoing, during any California Qualification Period, this
Option may not be transferred in any manner other than by will, by the laws of
descent and distribution, or, if it is designated as a Nonstatutory Stock
Option, as permitted by Rule 701 of the Securities Act of 1933, as amended, as
the Administrator may determine in its sole discretion.


2.7    Term of Option. This Option may be exercised only within the term set out
in the Notice of Stock Option Grant, and may be exercised during such term only
in accordance with this Option Agreement and the Plan.


-4-

--------------------------------------------------------------------------------


 
2.8    Tax Obligations.


(A)    Withholding Taxes. The Optionee shall make appropriate arrangements with
the Administrator for the satisfaction of all applicable Federal, state, local,
and foreign income taxes, employment tax, and any other taxes that are due as a
result of the Option exercise. With the Administrator's consent, these
arrangements may include withholding Shares that otherwise would be issued to
the Optionee pursuant to the exercise of this Option. The Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.


(B)    Notice of Disqualifying Disposition of ISO Shares. If the Option is an
ISO, and if the Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to the exercise of the ISO on or before the later of (i) the
date two years after the Grant Date, or (ii) the date one year after the date of
exercise, the Optionee shall immediately notify the Administrator in writing of
such disposition. The Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee.


2.9    Special Termination Period if the Optionee Subject to Section 16(b). If a
sale within the applicable termination period set forth in Section 1 of Shares
acquired upon the exercise of this Option would subject the Optionee to suit
under Section 16(b) of the Exchange Act, this Option shall remain exercisable
until the earliest to occur of (i) the tenth day following the date on which a
sale of such shares by the Optionee would no longer be subject to such suit,
(ii) the 190th day after the Optionee's Termination of Service, or (iii) the
Expiration Date.


2.10    Special Termination Period if the Optionee Subject to Blackout Period.
The Company has established an Insider Trading Policy (as such policy may be
amended from time to time, the "Policy") relative to trading while in possession
of material, undisclosed information. The Policy prohibits officers, directors,
employees, and consultants of the Company and its subsidiaries from trading in
securities of the Company during certain "Blackout Periods" as described in the
Policy. If the last day of the termination period set forth in Section 1 is
during such a Blackout Period, then this Option shall remain exercisable until
14 days after the first date that there is no longer in effect a Blackout Period
applicable to the Optionee.


2.11    Change in Control. Upon a Change in Control before the Optionee's
Termination of Service, the Option will be assumed or an equivalent option or
right substituted by the successor corporation or a parent or subsidiary of the
successor corporation. If the successor corporation refuses to assume or
substitute for the Option, then immediately before and contingent on the
consummation of the Change in Control, the Optionee will fully vest in and have
the right to exercise the Option. In addition, if the Option becomes fully
vested and exercisable in lieu of assumption or substitution in the event of a
Change in Control, the Administrator will notify the Optionee in writing or
electronically that the Option will be fully vested and exercisable for a period
determined by the Administrator in its sole discretion, and the Option will
terminate upon the expiration of such period.


2.12    Restrictions on Resale. The Optionee shall not sell any Shares at a time
when Applicable Law, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction shall apply as long as the
Optionee is a Service Provider and for such period after the Optionee's
Termination of Service as the Administrator may specify.


-5-

--------------------------------------------------------------------------------


 
2.13    Lock-Up Agreement. In connection with any underwritten public offering
of Shares made by the Company pursuant to a registration statement filed under
the Securities Act, the Optionee shall not offer, sell, contract to sell,
pledge, hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any Shares (including but not limited to Shares subject to
this Option) or any rights to acquire Shares of the Company for such period
beginning on the date of filing of such registration statement with the
Securities and Exchange Commission and ending at the time as may be established
by the underwriters for such public offering; provided, however, that such
period shall end not later than 180 days from the effective date of such
registration statement. The foregoing limitation shall not apply to shares
registered for sale in such public offering.


2.14    Entire Agreement; Governing Law. This Option Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee. This Option Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.


2.15    No Guarantee of Continued Service. The vesting of the Option pursuant to
the Vesting Schedule hereof is earned only by continuing as a Service Provider
at the will of the Company (and not through the act of being hired, being
granted an Option, or purchasing Shares hereunder). This Option Agreement, the
transactions contemplated hereunder, and the Vesting Schedule set forth herein
constitute neither an express nor an implied promise of continued engagement as
a Service Provider for the vesting period, for any period, or at all, and shall
not interfere with Optionee's right or the Company's right to terminate
Optionee's relationship as a Service Provider at any time, with or without
Cause.


-6-

--------------------------------------------------------------------------------


 
By the Optionee's signature and the signature of the Company's representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of this Option Agreement and the Plan. The
Optionee has reviewed this Option Agreement and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel before executing this Option
Agreement and fully understands all provisions of this Option Agreement and the
Plan. The Optionee hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions relating to
this Option Agreement and the Plan.


The Optionee further agrees that the Company may deliver all documents relating
to the Plan or this Option (including prospectuses required by the Securities
and Exchange Commission), and all other documents that the Company is required
to deliver to its security holders or the Optionee (including annual reports,
proxy statements and financial statements), either by e-mail or by e-mail notice
of a Web site location where those documents have been posted. The Optionee may
at any time (i) revoke this consent to e-mail delivery of those documents;
(ii) update the e-mail address for delivery of those documents; (iii) obtain at
no charge a paper copy of those documents, in each case by writing the Company
at 514 Via De La Valle, Suite 200, Solana Beach, CA 92075. The Optionee may
request an electronic copy of any of those documents by requesting a copy from
oecinfo@openenergycorp.com. The Optionee understands that an e-mail account and
appropriate hardware and software, including a computer or compatible cell phone
and an Internet connection, will be required to access documents delivered by
e-mail.
 
OPTIONEE:
 
_________________________________
Signature
 
_________________________________
Print Name
 
_________________________________
Residence Address
OPEN ENERGY CORPORATION
 
By:_________________________________
 
 
Its:_________________________________



-7-

--------------------------------------------------------------------------------


 